Vacated and Remanded and Memorandum Opinion filed April 25, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00259-CV

    AMERICAN HONDA FINANCE CORPORATION, ON BEHALF OF
               HONDA LEASE TRUST, Appellant
                                         V.

                         CITY OF HOUSTON, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1052922

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 12, 2016. On April 5, 2019,
appellant filed an unopposed motion to set aside or vacate the judgment and remand
the cause to the trial court for rendition of judgment in accordance with the parties’
settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we vacate the judgment signed February 12, 2016, and remand
the cause to the trial court for rendition of judgment in accordance with the parties’
agreement.

                                              PER CURIAM




Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2